    Case: 1:19-cv-00599-KLL Doc #: 50 Filed: 04/22/21 Page: 1 of 5 PAGEID #: 288




                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


JOSHUA VANCE JONES,                                           Case No. 1:19-cv-599
     Plaintiff,                                               Litkovitz, M.J.

       vs.

EMILY RIDDER, et al.                                          ORDER
     Defendants.

       This matter is before the Magistrate Judge on pro se plaintiff Joshua Jones’s motion

captioned “Emergency Motion for Immediate Consideration and Motion for Stay Pending

Appeal of Magistrate Order Denying Withdraw of Consent to Magistrate and Plaintiff Appeal of

All Subsequent Orders of Magistrate Following the Unlawful Denial to Withdraw Consent to

Jurisdiction of Magistrate Judge.” (Doc. 45). Though plaintiff appears to primarily address his

requested relief to the Sixth Circuit, the Magistrate Judge construes part of the relief requested to

be reconsideration of her decision (Doc. 43) to deny plaintiff’s motion to withdraw consent to

her jurisdiction over the matter (Doc. 39).

       “Motions to alter or amend, or for reconsideration, are not intended as a mechanism for a

plaintiff to relitigate issues previously considered and rejected, or to submit evidence which in

the exercise of reasonable diligence could have been submitted earlier.” Kittle v. State, No. 2:05-

cv-1165, 2007 WL 543447, at *1 (S.D. Ohio Feb. 15, 2007). They are warranted under three

circumstances: “(1) an intervening change in the controlling law has occurred; (2) evidence not

previously available has become available; or (3) it is necessary to correct a clear error of law or

to prevent manifest injustice.” Brown v. Mohr, No. 1:12-cv-583, 2015 WL 1097373, at *4 (S.D.

Ohio Mar. 11, 2015) (quoting Gascho v. Global Fitness Holdings, LLC, 918 F. Supp. 2d 708,

714 (S.D. Ohio 2013)). The Magistrate Judge understands plaintiff to argue that the Magistrate
    Case: 1:19-cv-00599-KLL Doc #: 50 Filed: 04/22/21 Page: 2 of 5 PAGEID #: 289




Judge’s ruling on plaintiff’s motion to withdraw consent was a clear error of law. Plaintiff

argues that the district judge, and not the magistrate judge, was the only judge authorized to rule

on the motion. (See Doc. 45 at PAGEID 266-67). 1

        The Magistrate Judge begins with the text of the relevant federal statute:

        (c) Notwithstanding any provision of law to the contrary--

                 (1) Upon the consent of the parties, a full-time United States magistrate
                 judge or a part-time United States magistrate judge who serves as a full-
                 time judicial officer may conduct any or all proceedings in a jury or
                 nonjury civil matter and order the entry of judgment in the case, when
                 specially designated to exercise such jurisdiction by the district court or
                 courts he serves. . . .

                 (2) If a magistrate judge is designated to exercise civil jurisdiction under
                 paragraph (1) of this subsection, the clerk of court shall, at the time the
                 action is filed, notify the parties of the availability of a magistrate judge to
                 exercise such jurisdiction. The decision of the parties shall be
                 communicated to the clerk of court. Thereafter, either the district court
                 judge or the magistrate judge may again advise the parties of the
                 availability of the magistrate judge, but in so doing, shall also advise the
                 parties that they are free to withhold consent without adverse substantive
                 consequences. Rules of court for the reference of civil matters to
                 magistrate judges shall include procedures to protect the voluntariness of
                 the parties’ consent.

                 (3) Upon entry of judgment in any case referred under paragraph (1) of
                 this subsection, an aggrieved party may appeal directly to the appropriate
                 United States court of appeals from the judgment of the magistrate judge
                 in the same manner as an appeal from any other judgment of a district
                 court. The consent of the parties allows a magistrate judge designated to
                 exercise civil jurisdiction under paragraph (1) of this subsection to direct
                 the entry of a judgment of the district court in accordance with the Federal
                 Rules of Civil Procedure. Nothing in this paragraph shall be construed as
                 a limitation of any party’s right to seek review by the Supreme Court of
                 the United States.

                 (4) The court may, for good cause shown on its own motion, or under
                 extraordinary circumstances shown by any party, vacate a reference of a
                 civil matter to a magistrate judge under this subsection.


1
 Plaintiff appears to refer to Branch v. Umphenour, 936 F.3d 994 (9th Cir. 2019), in support of this argument but
does not explicitly cite it. See Doc. 49 at PAGEID 283.
    Case: 1:19-cv-00599-KLL Doc #: 50 Filed: 04/22/21 Page: 3 of 5 PAGEID #: 290




28 U.S.C. § 636(c) (emphasis added).

       The emphasized language demonstrates that, upon consent, a magistrate judge is granted

authority to conduct “any or all proceedings,” without limitation. Id. at § 636(c)(1). The

emphasized language also reflects an acknowledged distinction between a “district court judge”

and a “magistrate judge,” see id. at § 636(c)(2), which Congress chose not to employ in the

subsection of the statute pertaining to withdrawing consent. See id. at § 636(c)(4) (“The court

may . . . vacate a reference of a civil matter to a magistrate judge under this subsection.”)

(emphasis added). Cf. Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511

U.S. 164, 177 (1994) (“If . . . Congress intended to impose aiding and abetting liability, we

presume it would have used the words ‘aid’ and ‘abet’ in the statutory text. But it did not.”).

Based on the statutory language, the Magistrate Judge concluded that she had the authority to

rule on plaintiff’s motion to withdraw consent. (See Doc. 43 at PAGEID 243).

       The Sixth Circuit cases construing 28 U.S.C. § 636(c)—as it pertains to the withdrawal of

consent—are not consistent. In Moses v. Sterling Com. (Am.), Inc., 122 F. App’x 177 (6th Cir.

2005), the Sixth Circuit relied on 28 U.S.C. § 636(c)(1)’s “any or all proceedings” language to

find that it was appropriate for a magistrate judge to have ruled on, among other matters, “the

plaintiff’s request to vacate the reference. . . .” Id. at 181. See also Vitols v. Citizens Banking

Co., 984 F.2d 168, 169 (6th Cir. 1993) (On consent, “a magistrate judge may exercise plenary

jurisdiction.”) (citation omitted). The Court of Appeals reasoned:

       A full referral to a magistrate judge allows the magistrate judge to oversee
       litigation in the same manner as a district judge would. In fact, a “§ 636(c)(1)
       referral gives the magistrate judge full authority over dispositive motions, conduct
       of trial, and entry of final judgment, all without district court review.” Roell v.
       Withrow, 538 U.S. 580, 585, 123 S. Ct. 1696, 155 L. Ed. 2d 775 (2003). . . . It
       was therefore appropriate for Magistrate Judge King to rule on Moses’s request to
       vacate the reference. . . .
    Case: 1:19-cv-00599-KLL Doc #: 50 Filed: 04/22/21 Page: 4 of 5 PAGEID #: 291




Moses, 122 F. App’x at 181.

         Several years prior, the Sixth Circuit reached a different conclusion in Milhous v. Metro.

Gov’t of Nashville & Davidson Cnty., 221 F.3d 1335 (6th Cir. 2000) (unpublished table

decision), holding that “[i]t is clear that once a case has been referred to a magistrate under §

636(c), the district judge is the only one who can withdraw the reference.” Id. at *1 (citing

Fellman v. Fireman’s Fund Ins. Co., 735 F.2d 55, 58 (2d Cir. 1984)). The Second Circuit in

Fellman did not specifically analyze the language of the statute and concluded, without

explanation, “Once a case is referred to a magistrate under section 636(c), the reference can be

withdrawn only by the district court, and only ‘for good cause shown on its own motion, or

under extraordinary circumstances shown by any party.’” 735 F.2d at 58 (citing former 28

U.S.C. § 636(c)(6) (emphasis in the original).

         While neither Milhous nor Fellman cite it, Federal Rule of Civil Procedure 73 also

addresses the question of vacating a reference to a magistrate judge. The rule states, “On its own

for good cause--or when a party shows extraordinary circumstances--the district judge may

vacate a referral to a magistrate judge under this rule.” 2 Fed. R. Civ. P. 73(b)(3) (emphasis

added). The language of this rule is permissive, however, and does not expressly prohibit a

magistrate judge from ruling on vacating a referral.

         The Magistrate Judge is confident in her authority to have ruled on plaintiff’s motion to

withdraw consent given the Sixth Circuit’s more recent decision in Moses. Nevertheless, in an

abundance of caution given the seemingly conflicting authority of Milhous, the Magistrate Judge

will grant plaintiff’s motion in part for the limited purpose of referring plaintiff’s motion to



2
  In Branch, 936 F.3d at 1001-04, the case on which plaintiff relies, the Ninth Circuit relied in part on Rule 73(b)(3)
to find that magistrate judges are precluded from ruling on motions to withdraw consent. The Ninth Circuit
acknowledged a circuit split on the issue but did not address the Sixth Circuit’s position. Id. at 1003-04.
   Case: 1:19-cv-00599-KLL Doc #: 50 Filed: 04/22/21 Page: 5 of 5 PAGEID #: 292




withdraw consent to a district court judge. Plaintiff’s motion (Doc. 45), construed in part as a

motion for reconsideration, is GRANTED to the extent explained herein.

       The Clerk of Court is DIRECTED to refer plaintiff’s motion to withdraw consent to the

magistrate judge (Docs. 39, 45) to District Judge Michael R. Barrett for ruling. The Clerk is

further DIRECTED to send a copy of this Order to the Sixth Circuit Court of Appeals.

       IT IS SO ORDERED.

Date: ____________________
       4/22/2021                                             __________________________
                                                             Karen L. Litkovitz
                                                             United States Magistrate Judge
